Amended judgment modified on the law so that the first ordering paragraph thereof shall read: “ Adjudged that defendant Minnie De Hart, has no legal claim against the plaintiff, Black Rock Milling Corporation, under the contracts with defendant American Federation of Grain Millers, Local T10, for seniority rights claimed by her to accrue from the times during which she was an employee of the plaintiff The Park & Pollard Company, Inc.” and further modified by striking out the second ordering paragraph thereof, and as modified the judgment is affirmed, without costs of this appeal to any party. (See Civ. Prac. Act, § 584, subd. 1.) The findings of fact have been examined and affirmed. All concur. (Appeal from an amended judgment dismissing the claim of defendant Minnie De Hart against each of the plaintiffs, in an action by two associated corporations to determine the obligations of plaintiffs in their relations with certain employees under the terms of a labor contract with defendant union.) Present — Taylor, P. J., McCurn, Love, Kim-ball and Piper, JJ.